Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant argues that:
Again, Applicants submit that the Examiner has failed to establish prima facie obviousness of the feature "a transmission side vortex optical element that gives a phase difference of 2nxq (q = 0.7 to 1.3) to the wavefront of the light beam from the light source in a first direction so as to spirally rotate the wavefront." Absent is any description of structural similarities that either disclose, or that would even lead to the claimed invention. That is, as will be shown below, absent is any structure in Hasman that would inherently provide a phase difference of 27rxq ('1 = 0.7 to 1.3) to the wavefront of the light beam from the light source in a first direction.
Examiner response: Beyond what examiner has set forth previously, the following remarks are relevant.
The claim provides no structure by which such a feature is achieved. In its arguments, Applicant seeks to read the specification into the claims. That is not a 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”). MPEP § 2145(VI).
Additionally, because Hasman provides a “transmission side vortex optical element” (Fig. 1 at 12/PBOE1) that emits “a light beam having a ring-shaped light intensity distribution (Fig. 1 at “input”), it is seen to provide that which is claimed.
Further, Applicant is requiring a product (light beam structure) according to a certain process (a certain phase difference). This is a product by process 
Under MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP § 2113.
Consequently, as the same structure is maintained, claim 1 is obvious in light of Hasman.

Although Hasman discloses in paragraph 0006 that PBOE is an optical element suitable for spatially manipulating polarization states, Hasman does not describe having a function of spirally rotating the "wavefront" of an optical beam around the optical axis.
Examiner response: Rotating a light beam by adjusting aspects of its phase is well known and reflected by the previously-cited (and still available) Sanghera reference.

(5) The Examiner also mixes up i, which represents the order of a phase difference given in the present application, with n or m, which represents a mere propagation mode of a waveguide in Hasman.
Examiner response: This may be true, but Applicant has not indicated how this arises in either its own application or Hasman. Consequently, the argument fails for lack of foundation and for merely citing conclusions. The rejection is not rebutted by this argument.
Further, the approaches in Hasman and Applicant’s claims may be equivalent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 17, 2022